COURT OF CHANCERY
                                   OF THE
 SAM GLASSCOCK III           STATE OF DELAWARE                   COURT OF CHANCERY COURTHOUSE
  VICE CHANCELLOR                                                         34 THE CIRCLE
                                                                   GEORGETOWN, DELAWARE 19947


                                   January 24, 2020

  Paul J. Lockwood, Esq.               Ethan H. Townsend, Esq.
  Skadden, Arps, Slate, Meagher & Flom McDermott, Will & Emery LLP
  LLP                                  The Nemours Building
  One Rodney Square                    1007 North Orange Street, 4th Floor
  P.O. Box 636                         Wilmington, Delaware 19801
  Wilmington, Delaware 19899

              RE: Diligence, Inc. v. Nicholas Day
              C.A. No. 2020-0041-SG

Dear Counsel:

      I have Mr. Lockwood’s letter of today. I consider the Motion for Entry of a

Status Quo Order to be, effectively, a TRO request. A hearing on that motion is now

scheduled for 1 p.m. on Monday, January 27, 2020 in Georgetown. Counsel for all

parties are expected to attend. If the parties are able to agree to an interim status quo

order that will allow a less expedited proceeding, they should so inform me and

provide a form of order, in which case the January 27 hearing will be continued and

rescheduled at the convenience of counsel and the Court.

      To the extent the foregoing requires an order IT IS SO ORDERED.

                                               Sincerely,

                                               /s/ Sam Glasscock III

                                               Sam Glasscock III